Title: Virginia Delegates to Thomas Nelson, 21 August 1781
From: Virginia Delegates
To: Nelson, Thomas


Sir,
Philadelphia, Augt. 21st. 1781.
We had the Honour, Yesterday, of writing to your Excellency by Mr. Nicolson; since which no Intelligence of Importance hath transpired.
By some Accident or other the Mail from Virginia did not arrive yesterday; and we are not favoured with any Accounts from that quarter. The inclosed Gazette will give you the News of the Day.
We have the Honour to be with great Esteem, Yr. Excellency’s most obedt. & hble Servants.
Jos: JonesJames Madison Junr.Theok: BlandM. SmithEdm: Randolph.
